Citation Nr: 1721780	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability, to include as secondary to a service-connected head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to September 1981

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In September 2014, the Board denied the Veteran's claim of entitlement to service connection for a left eye disability and remanded the service connection claim for headaches.  The Veteran appealed the portion of the September 2014 Board decision that denied service connection for a left eye disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the portion of the Board's September 2014 decision.  The case was returned to the Board for action consistent with the JMR.

This case was previously before the Board in October 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, the RO granted service connection for headaches in a February 2016 rating decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).



FINDING OF FACT

A left eye disability is not shown to be causally or etiologically related to an in-service event, injury, or disease, to include as secondary to a service-connected head injury, or to have manifested to a compensable degree within one year of the Veteran's discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in October 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in March 2011 and supplemental statements of the case (SSOCs) in July 2015 and February 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his left eye disability in January 2016.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in October 2015.  The Board specifically instructed the RO to obtain a supplemental opinion as to the nature and etiology of the Veteran's left eye disability and to readjudicate the claim on appeal.  Subsequently, a new VA opinion was obtained in October 2015 and the Veteran's claim was readjudicated in a February 2016 SSOC.  Subsequently, in April 2017, an outside medical opinion (OMO) was obtained.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2016), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his current left eye disability is etiologically related to active service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2016 VA examination report, the Veteran was diagnosed with an old total retinal detachment of the left eye, sensory left exotropia, pseudophakia left eye, epiretinal membrane left eye, and normal tension glaucoma suspect left eye.

Affording the Veteran the benefit of the doubt, the Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  A February 1981 STR noted that the Veteran was "beaten up with multiple abrasions" to his face.  His right eye was swollen shut, but the left eye appeared normal.  At the time, the Veteran was diagnosed with a contusion to the right eye and a fracture to the nasal bone.

The Veteran does not meet the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2009 VA examination report, the examiner opined that it was impossible to determine the cause of the Veteran's retinal detachment as it had already been repaired and there was significant retinal scarring in the periphery as a result of the surgery.  In the May 2015 JMR, the Court noted that the record contained private medical records, dating from November 2007 to December 2007, which detailed the condition of the Veteran's eye before, during, and after his retinal surgery.  The Board finds that the opinion is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the post-JMR January 2016 VA examination report, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, when asked to provide a rationale, the examiner could not resolve this issue without resorting to mere speculation.  The examiner reported that a sudden blow to the head or eye, such as hitting a windshield or having an air bag deploy, could create a tear in the retina.  A retina tear, break, or detachment due to head trauma is typically diagnosed within 24 hours or within six weeks of injury.  However, the examiner pointed out that another study stated that "the latent interval to occurrence of traumatic retinal detachment can be surprisingly long, 50 percent more than eight months and 30 percent more than ten years."  The examiner noted that the Veteran's head trauma occurred in 1981, had symptoms of photopsia for two years starting in 2005, and was diagnosed with retinal detachment in December 2007.  Because the January 2016 VA examiner could not provide a rationale for the negative nexus opinion without resorting to speculation, the Board finds that the opinion is inadequate.  Id.  

In an April 2017 OMO, the physician noted that she had only limited access to the Veteran's medical records due to VBMS issues.  The Board does note that the physician did indicate a review of the pertinent evidence in this case, with no indication of pertinent evidence that was overlooked.  The physician noted that on the initial February 1981 injury report, the emergency room note indicated that the Veteran had been "beaten up," and, at the time, the physician had been unable to examine the Veteran's right eye, presumably due to swelling.  However, the February 1981 injury report noted that the left eye appeared "ok."  

The OMO physician opined that it was less likely than not that the Veteran's left eye disability was caused by his service-connected headaches or residuals of head injury, to include post-concussion syndrome.  Additionally, the physician opined that it was less likely than not that the Veteran's left eye disability had been aggravated by his service-connected headaches or residuals of a head injury, to include post-concussion syndrome.  Finally, the OMO physician opined that it was less likely than not that the Veteran's left eye disability was otherwise etiologically related to active service or manifested to ten percent within a year of leaving active service.

The OMO physician noted that the Veteran sustained a blunt head injury in February 1981, resulting in a contusion to his right eye.  No notes were available for review at the time of the injury on the claimed left eye disability.  In 2007, the Veteran was seen by an ophthalmologist and reported a two year history of photopsias, with a change in vision in the left eye for the preceding few weeks.  The OMO physician noted that there were no complaints or treatment concerning the Veteran's vision, in either eye, between 1981 and 2007, a gap of about 26 years.  In 2007, the Veteran was diagnosed with retinal detachment in his left eye, which was repaired.  His retina then re-detached, requiring a second surgery.  Additionally, he developed a cataract and required a third surgery to remove the cataract, combined with a third retinal surgery for a membrane peel.

The OMO physician opined that it was very unlikely that a contusion injury to the right eye in February 1981 would cause vitreo-retinal interface changes in the left eye, and a retinal detachment 26 years later in the eye that did not have the injury in 1981.  The OMO physician noted that the risk of retinal detachment from blunt trauma is highest in the first 7-10 days, and symptoms typically resolve in three months.  On a rare occasion, symptoms can last longer.  However, there is no information that the Veteran was even symptomatic until approximately 2005, about 24 year after the February 1981 injury.  Additionally, the OMO physician noted that there was no evidence that the Veteran's condition was aggravated by the trauma, or that the two events were related in any way.

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his left eye disability.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons, such as the Veteran, are competent of determining the etiology of his current left eye disability, whether it was related to active service, or was secondarily related to his service-connected head injury, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the April 2017 OMO opinion has been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the physician reviewed the pertinent parts of the claims file, made repeated references to past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for a left eye disability on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's left eye disability is secondarily related to his service-connected head injury.  38 C.F.R. § 3.310(a) (2016); See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  While the Veteran meets the first threshold element of secondary service connection, a current disability, he does not meet the second threshold element, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  As noted above, the February 2017 OMO physician opined that it was "very unlikely" that the Veteran's current left eye disability was aggravated by his trauma in February 1981, or that the two events were related in any way.

Finally, the Board further finds that the preponderance of the evidence is against a showing that the Veteran's left eye disability manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of left eye disabilities since separation from service.  Post-service treatment is not shown in the record until December 2007, when the Veteran went to an ophthalmologist and was diagnosed with retinal detachment, and reported a two year history of photopsias.  This was about 26 years after the Veteran left active service in September 1981.  Additionally, on the Veteran's August 1981 Report of Medical Examination and Report of Medical History for separation, no left eye troubles or condition was noted by either the examiner or the Veteran.  

The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis of the knees since service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a left eye disability, and the claim must be denied.
ORDER

Entitlement to service connection for a left eye disability, to include as secondary to a service-connected head injury, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


